DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on February 26, 2021 and July 6, 2021 have been considered by the examiner.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 6-9, 11, 13-15, 18, 19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuhisa et al. WO 2018/180682 (whose English translation (U.S. Publication 2020/0049940) is referenced below) in view of Moto et al (U.S. Patent Publication 2010/0234004).
With regard to independent claim 1, although Matsuhisa et al teaches a lens driving apparatus (Figures 1, 2a, 2b, 3a, 3b, 4, 5), for driving a lens assembly, the lens driving apparatus (Figure 1) comprising: a holder (Figure 1, element 3) comprising a holder opening (Figure 1, element 3A); a cover (Figure 1, element 4) coupled to the holder and comprising a cover opening (Figure 1, element 4A), which is disposed correspondingly to the holder opening (Figure 1); a 
With regard to dependent claim 3, Matsuhisa et al in view of Moto et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, wherein Matsuhisa et al teaches wherein the position detection unit is in a small outline non-leaded package (any of a variety of interconnection structure, page 2, paragraph 0031]).
With regard to dependent claim 6, Matsuhisa et al in view of Moto et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, wherein Matsuhisa et al teaches a lens driving apparatus further comprising: at least one upper leaf spring (Figure 1, elements 8B and 8C); and at least one lower leaf spring (Figure 1, element 8A), wherein the upper leaf spring and the lower leaf spring are both connected to the carrier and arranged along the direction parallel to the central axis (Figure 1), the lower leaf spring is disposed on the end of the carrier close to the holder (Figure 1), the lower leaf spring comprises a 
With regard to dependent claim 7, Matsuhisa et al in view of Moto et al teach all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 6, wherein Matsuhisa et al teaches wherein the detection magnet and the position detection unit are arranged along the direction parallel to the central axis (along z axis, Figure 1).
With regard to dependent claim 8, Matsuhisa et al in view of Moto et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, wherein Matsuhisa et al teaches wherein the four of the conductive portions are electrically connected to four of the terminal portions (page 2, paragraphs [0030] and [0031]), respectively, and the four of the conductive portions are closer to the holder opening than the four of the terminal portions to the holder opening (relative positions as shown with Figure 1, element13 further away than element 10 from center z-axis).
With regard to dependent claim 9, Matsuhisa et al in view of Moto et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, wherein Matsuhisa et al teaches wherein the carrier comprises at least one notch portion accommodating the detection magnet, and an opening of the notch portion faces the holder (Figure 3b, a notch in 6 accommodates 5 and opens to surface 3b).
With regard to dependent claim 11, Matsuhisa et al in view of Moto et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, wherein Matsuhisa et al teaches wherein the conductive portions are not extended outward from the holder along the direction parallel to the central axis (Figure 5, element 10 with respect to element 3).

With regard to dependent claim 14, Matsuhisa et al in view of Moto et al teach all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 13, wherein Matsuhisa et al teaches an electronic device, comprising such a photographing module (Figures 6a and 6b); and an image sensor for receiving an imaging light from the lens assembly (Figures 6a and 6b, element 100).
With regard to independent claim 15, although Matsuhisa discloses a lens driving apparatus (Figures 1, 2a, 2b, 3a, 3b, 4 and 5), which is for driving a lens assembly, the lens driving apparatus (Figure 1) comprising: a holder (Figure 1, element 3) comprising a holder opening (Figure 1, element 3A); a cover (Figure 1, element 4) coupled to the holder and comprising a cover opening (Figure 1, element 4A), which is disposed correspondingly to the holder opening (Figure 1); a carrier (Figure 1, element 6) having a central axis (Z-axis), wherein the carrier is for being assembled with the lens assembly (Figures 3a and 3b), the carrier is disposed in the cover and is displaceable relative to the holder along a direction parallel to the central axis (page 1, paragraph [0019]); at least one detection magnet (Figure 1, element 5) coupled to an end of the carrier, wherein the end of the carrier is close to the holder (Figures 1, 3a and 3b); at least one position detection unit (Figure 1, element 11) disposed on the holder and correspondingly to the detection magnet, wherein the position detection unit is for detecting a displacement along the direction parallel to the central axis of the detection magnet (page 3, 
With regard to dependent claim 18, Matsuhisa et al in view of Moto et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 15, wherein Matsuhisa et al teaches wherein the at least four of the conductive portions are electrically connected to at least four of the terminal portions (page 2, paragraphs [0030] and [0031]), respectively, and the at least four of the conductive portions are closer to the holder opening than the at least four of the terminal portions to the holder opening (relative positions as shown with 13 further away than 10 from center z-axis in Figure 1).
With regard to dependent claim 19, Matsuhisa et al in view of Moto et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 15, wherein Matsuhisa et al teaches wherein the holder has a rectangular shape, and the position detection unit and the terminal portions are close to one of two short sides of the rectangular shape (page 2, paragraph [0024] and Figures 2a, 2b, 3a and 3b).
With regard to dependent claim 21, Matsuhisa et al in view of Moto et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 15, wherein Matsuhisa et al teaches wherein the carrier comprises at least one notch portion accommodating the detection magnet, and an opening of the notch portion faces the holder (as best shown in Figure 3b, a notch in 6 accommodates 5 and opens to surface 3b) the notch portion comprises a plurality of rib structures (Figure 1, elements 6B and 6C), and the rib structures are for contacting the detection magnet and fixedly disposing the detection magnet on the carrier (Figures 1, 3a, 3b).

With regard to dependent claim 23, Matsuhisa et al in view of Moto et al teach all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 22, wherein Matsuhisa et al teaches an electronic device, comprising such a photographing module (Figures 6a and 6b); and an image sensor for receiving an imaging light from the lens assembly (Figures 6a and 6b, element 100).

Claims 4, 5, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuhisa et al. WO 2018/180682 (whose English translation (U.S. Publication 2020/0049940) is referenced below) in view of Moto et al (U.S. Patent Publication 2010/0234004), as applied to claims 1 and 15 above, in further view of Chen et al (U.S. Patent Publication 2017/0097517).
With regard to dependent claim 4, Matsuhisa et al in view of Moto et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, wherein Matsuhisa et al teaches wherein the surface of the holder comprises a cross pattern corresponding to the four of the conductive portions, a first width of the cross pattern is d1, a second width of the cross pattern is d2 (four adjacent elements 10 arranged to face in crossing directions disposed on supporting face 3B symmetrically as in Figure 5, page 2, paragraph [0030]), Matsuhisa et al in view of Moto et al fail to explicit teach wherein the following conditions are satisfied: 0.05 mm < d1 < 0.8 mm; and 0.05 mm < d2 <0.8 mm. Within the same 
With regard to dependent claim 5, Matsuhisa et al in view of Moto et al teach all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 4, wherein Chen et al further teaches such a lens driving apparatus satisfying the conditional expressions: 0.15 mm < d1 < 0.55 mm; and 0.15 mm < d2 < 0.55 mm, as defined (page 4, paragraph [0055] and page 5, paragraph [0065]).
With regard to dependent claim 16, Matsuhisa et al in view of Moto et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 15, wherein Matsuhisa et al teaches wherein the surface of the holder comprises a cross pattern corresponding to the four of the conductive portions, a first width of the cross pattern is d1, a second width of the cross pattern is d2 (four adjacent elements 10 arranged to face in crossing directions disposed on supporting face 3B symmetrically as in Figure 5, page 2, paragraph [0030]), Matsuhisa et al in view of Moto et al fail to explicit teach wherein the following conditions are satisfied: 0.05 mm < d1 < 0.8 mm; and 0.05 mm < d2 <0.8 mm. Within the same field of endeavor Chen et al discloses in a lens driving apparatus wherein the following 
With regard to dependent claim 17, Matsuhisa et al in view of Moto et al teach all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 16, wherein Chen et al further teaches such a lens driving apparatus satisfying the conditional expressions: 0.15 mm < d1 < 0.55 mm; and 0.15 mm < d2 < 0.55 mm, as defined (page 4, paragraph [0055] and page 5, paragraph [0065]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuhisa et al. (WO 2018/180682 (whose English translation (U.S. Publication 2020/0049940) is referenced below) in view of Moto et al (U.S. Patent Publication 2010/0234004), as applied to claim 1 above, in further view of Lu et al (U.S. Patent Publication 2016/0033737).
With regard to dependent claim 10, although Matsuhisa et al in view of Moto et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, both fail to explicitly teach the thickness of the position detection unit.  In the same field of endeavor, Lu et al teaches a lens driving apparatus wherein a thickness of the position detection unit is h, and the following condition is satisfied: h < 1.0 mm (Figure 3A and .

Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuhisa et al. WO 2018/180682 (whose English translation (U.S. Publication 2020/0049940) is referenced below) in view of Moto et al (U.S. Patent Publication 2010/0234004), as applied to claims 1 and 15 above, in further view of Paik et al (U.S. Patent Publication 2015/0201112).
With regard to dependent claim 12, although Matsuhisa et al in view of Moto et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, wherein Matsuhisa et al wherein the holder has a rectangular shape, a length of each of two long sides of the rectangular shape is L, a length of each of two short sides of the rectangular shape is W (page 1, paragraph [0020] and page 2, paragraph [0024]), Matsuhisa et al in view of Moto et al fail to teach such a lens driving device wherein the following condition is satisfied: 1.20 < L/W< 1.80. In a related field of endeavor, Paik et al teaches a lens driving apparatus satisfying the conditional expression 1.20 < L/W< 1.80 , as defined (rectangular wherein a minimum width L1 or L2 may be larger than the diameter 2*R in Figure 6 and page 2, paragraph [0044]), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the lens driving 
With regard to dependent claim 20, although Matsuhisa et al in view of Moto et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 15, wherein Matsuhisa et al wherein the holder has a rectangular shape, a length of each of two long sides of the rectangular shape is L, a length of each of two short sides of the rectangular shape is W (page 1, paragraph [0020] and page 2, paragraph [0024]), Matsuhisa et al in view of Moto et al fail to teach such a lens driving device wherein the following condition is satisfied: 1.20 < L/W< 1.80. In a related field of endeavor, Paik et al teaches a lens driving apparatus satisfying the conditional expression 1.20 < L/W< 1.80 , as defined (rectangular wherein a minimum width L1 or L2 may be larger than the diameter 2*R in Figure 6 and page 2, paragraph [0044]), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the lens driving apparatus, as taught by Matsuhisa et al in view of Moto et al, to have the holder dimensions, as taught by Paik et al, for the purpose of selecting relative widths of L1 and L2 in a desired ratio with respect to the diameter of the accommodating space allowing the position adjusting part to be easily identified through the opening (page 4, paragraph [0044]), since such a modification would have involved a mere change in the size of a component. A change in size is generally 

Conclusion
Applicant's amendment (“a plurality of conductive portions exposed on two surfaces at respective different heights”) necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325.  The examiner can normally be reached on M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARRYL J COLLINS/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
24 August 2021